FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                        July 1, 2008
                   UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                TENTH CIRCUIT                          Clerk of Court



 ROBERT GENE ROSS,

              Plaintiff-Appellant,
                                                        No. 07-2283
 v.                                          (D.C. No. 2:06-CV-00867-RB-RLP)
                                                          (D.N.M.)
 JOE WILLIAMS, Director, N.M.
 Correction Department; GEORGE
 TAPIA, Warden, Western N.M.
 Correctional Facility,

              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and GORSUCH, Circuit Judges.


      Pro se state prisoner Robert Gene Ross brings this 42 U.S.C. § 1983 appeal

alleging civil rights violations against employees of the Western New Mexico

Correctional Facility and the New Mexico Correction Department. On appeal, he

challenges the district court’s dismissal of five constitutional claims against


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the briefs and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.
Defendants. Specifically, Plaintiff claims Defendants violated his due process

rights by providing inadequate legal materials in the prison library and

overcharging him for copies and then denying him access to legal photocopies

when his prison account was frozen for nonpayment. Plaintiff claims Defendants

violated his right to be free from cruel and unusual punishment by crushing his

medication as required by prison policy before allowing him to swallow it,

thereby allegedly producing regular, harmful physical effects on him, denying

him access to toilets and water, and using harsh disciplinary procedures on

inmates.

      Plaintiff’s § 1983 complaint alleged fifteen different claims, most of which

the district court dismissed sua sponte for various reasons. The district court then

ordered Defendants to file a Martinez report to address Plaintiff’s remaining

claims. See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978) (per curiam). A

magistrate judge reviewed Defendants’ Martinez report and Plaintiff’s response to

it before recommending Plaintiff’s complaint be dismissed. The district court

adopted the magistrate judge’s report and dismissed the case with prejudice.

Plaintiff appealed.

      On appeal, Plaintiff introduces new evidence in support of his claim of

inadequate legal resources. Plaintiff alleges the inadequate prison library

precludes him from legally preparing for a civil action in which he is involved in

a state district court. We decline to consider this evidence, offered for the first

                                          -2-
time on appeal. See Boone v. Carlsbad Bancorporation, Inc., 972 F.2d 1545,

1549 n.1 (10th Cir. 1992).

      After carefully reviewing the briefs and the record on appeal, we see no

error in the dismissal of Defendant’s claims. Thus, having conducted a de novo

review, we DENY Plaintiff’s Motion and Request for Hearing and DISMISS this

appeal for substantially the reasons stated by the magistrate judge and the district

court. We GRANT Plaintiff’s motion to proceed in forma pauperis and remind

him of his continuing obligation to make partial payments until his filing fee has

been paid in full. Any other pending motions are DENIED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-